            Case 2:19-cv-01392-JCM-BNW Document 13 Filed 12/04/19 Page 1 of 4



 1   MICHAEL R. HALL
     Nevada Bar No. 005978
 2   mhall@lawhjc.com
     STEPHEN D. STEELE
 3   Nevada Bar No. 013965
     ssteele@lawhjc.com
 4
              HALL JAFFE & CLAYTON, LLP
 5                    7425 Peak Drive
                 LAS VEGAS, NEVADA 89128
 6                     (702) 316-4111
                     FAX (702) 316-4114
 7
     Attorneys for Defendant, Travelers Casualty
 8   and Surety Company of America

 9                                        UNITED STATES DISTRICT COURT

10                                            DISTRICT OF NEVADA

11    SUEMIN YU, individually,
                                                           CASE NO. 2:19-cv-01392-JCM-BNW
12                    Plaintiff,
13    vs.
14    TRAVELERS CASUALTY AND SURETY                        STIPULATION AND [PROPOSED] ORDER
      COMPANY OF AMERICA; DOES I through                   TO STAY DISCOVERY PENDING
15    X; and ROE CORPORATIONS XI through                   MEDIATION
      XX, inclusive,
16
                      Defendants.
17

18
            Plaintiff SUEMIN YU (“Plaintiff”), and Defendant TRAVELERS CASUALTY AND SURETY
19
     COMPANY OF AMERICA (“Defendant”), by and through their respective counsel of record, hereby
20
     stipulate as follows:
21
            1.      This case involves a UM/UIM breach of contract action deriving from an automobile
22
     accident that occurred on May 27, 2015, wherein Plaintiff’s vehicle was struck by another vehicle that was
23
     uninsured. The complaint alleges that as a result of the accident Plaintiff has sustained physical injuries,
24
     and will require future medical care. According to Plaintiff’s October 26, 2016, demand letter, Plaintiff has
25
     incurred over $61,503.36 in past medical specials, and has been recommended to undergo future
26
     chiropractic care, which will cost, at a minimum, approximately another $1,000.00 in future medical
27
     treatment; thus, the claimed medical specials alone is over $62,000.00 As a result of the collision, Plaintiff
28
     alleges muscle spasms, radicular pain, cervical sprain/strain, and limited range of motion. Through this
           Case 2:19-cv-01392-JCM-BNW Document 13 Filed 12/04/19 Page 2 of 4



 1   lawsuit, Plaintiff is seeking payment of the entire $250,000 UIM policy limit from Travelers.

 2           2.      This matter has been extensively litigated. Discovery completed to date includes completed

 3   written discovery requests, along with supplemental responses provided by Plaintiff, the deposition of

 4   Plaintiff, as well as multiple supplemental disclosures by Defendant.

 5           3.      To date, the parties have not engaged in any form of alternative dispute resolution or

 6   otherwise shared meaningful settlement discussions. However, both parties agree that the case has reached

 7   a juncture in which substantive settlement discussion may result in the complete resolution of the case. To

 8   that end, the parties have agreed and scheduled private mediation with Jennifer Togliatti on January

 9   16, 2020. Although neither party can commit that a settlement will be reached, both parties attest that they

10   will enter into and participate in the mediation in good faith and with sincere efforts to reach an agreement

11   to resolve the case.

12           4.      To save the parties from the need to invest resources in form of experts and other additional

13   necessary discovery if the case does not settle, the parties stipulate to stay all proceedings in this case

14   pending the completion of mediation in this case.

15           5.      The applicable discovery deadlines are as follows:

16                           Amend pleadings/Add Parties:                            Closed

17                           Initial Experts:                                        December 16, 2019

18                           Interim Status Report:                                  December 16, 2019

19                           Rebuttal Expert Designations:                           January 15, 2020

20                           Discovery Cutoff:                                       February 14, 2020

21                           Dispositive Motions:                                    March 13, 2020

22                           Joint Pre-Trial Order:                                  April 10, 2020

23                                                        (or 30 days after resolution of dispositive motions)

24           6.      “[T]he power to stay proceedings is incidental to the power inherent in every court to control

25   the disposition of the causes of action on its docket with economy of time and effort for itself, for counsel,

26   and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “A trial court may, with propriety, find

27   it is efficient for its own docket and the fairest course for the parties to enter a stay of an action before it,

28   pending resolution of independent proceedings which bear upon the case.” Leyva v. Certified Grocers of

                                                            2
           Case 2:19-cv-01392-JCM-BNW Document 13 Filed 12/04/19 Page 3 of 4



 1   Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). In deciding whether to grant a stay, a court may weigh the

 2   following: (1) the possible damage which may result from the granting of a stay; (2) the hardship or inequity

 3   which a party may suffer in being required to go forward; (3) the orderly course of justice measured in terms

 4   of the simplifying or complicating of issues, proof, and questions of law which could be expected to result

 5   from a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). A district court's decision to grant or

 6   deny a Landis stay is a matter of discretion. See Dependable Highway Exp., Inc. v. Navigators Ins. Co.,

 7   498 F.3d 1059, 1066 (9th Cir. 2007).

 8          7.      The parties submit that an evaluation of the Landis factors weigh in favor of a stay. The most

 9   compelling factor weighing in favor of a stay is the good possibility that a settlement could be reached at

10   mediation. Should such a settlement be reached, the case would be completely disposed of and dismissed.

11   Additionally, issuing an order staying the case pending the outcome of mediation would save the parties

12   from having to incur additional, potentially unnecessary litigation costs.

13          8.      The parties stipulate that once the mediation occurs on January 16, 2020, they will file a

14   joint status report within 14 days after the conclusion of the mediation to update the Court regarding the

15   outcome of the settlement discussions. If the case resolves, the parties will promptly complete the necessary

16   closing documents and file a Stipulation and Order for Dismissal. If the case does not settle, the parties will

17   file a proposed Stipulation and Order with amended discovery deadlines.

18   IT IS HEREBY STIPULATED:

19   DATED this 4th day of December, 2019.                          DATED this 4th day of December, 2019.

20   HALL JAFFE & CLAYTON, LLP                                      HICKS & BRASIER, PLLC

21

22   /s/ Stephen D. Steele, Esq.__________                          /s/ Steven M. Rogers, Esq.
     MICHAEL R. HALL                                                STEVEN M. ROGERS
23   Nevada Bar No. 005978                                          Nevada Bar No. 010975
     STEPHEN D. STEELE                                              2630 South Jones Blvd.
24   Nevada Bar No. 013965                                          Las Vegas, Nevada 89146
     7425 Peak Drive                                                Attorneys for Plaintiff
25   Las Vegas, Nevada 89128
     Attorneys for Defendant
26

27

28

                                                           3
           Case 2:19-cv-01392-JCM-BNW Document 13 Filed 12/04/19 Page 4 of 4



 1                                                Suemin Yu vs. Travelers Casualty and Surety Co. of America
                                                                                   2:19-cv-01392-JCM-BNW
 2                                    Stipulation and [Proposed] Order to Stay Discovery Pending Mediation

 3
                                              [PROPOSED] ORDER
 4
     In accordance with the stipulation of the parties, the Court orders as follows:
 5
            1.      The current discovery deadlines will be stayed pending mediation between the parties on
 6
     January 16, 2020;
 7
            2.      Following mediation on January 16, 2020, the parties will file a joint status report
 8
     within 14 days to update the Court regarding the outcome of the mediation If the case has resolved, the
 9
     parties will promptly complete the necessary closing documents and file a Stipulation and Order for
10
     Dismissal. If the case does not settle, the parties will include with the Joint Status Report a proposed
11
     Stipulation and Order with amended discovery deadlines.
12
            IT IS SO ORDERED:
13
                    December 5, 2019
            Dated: ________________________
14

15

16
                                                           _______________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                          4
